DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to rejection of claim 1 under 35 USC 101 have been fully considered but are not persuasive.
Applicant asserts under the Alice framework step 2A prong 1 that the claims are not directed to Mathematical Concepts because the claims are similar to Thales Visionix  because the claims recite a particular configuration of hardware binary bit shifters and adders (“a plurality of hardware binary bit shifters of a first forward number-theoretic transform dedicated hardware unit”, “data routing paths configured to transmit values of a first input vector to corresponding bit shifters of the plurality of hardware binary bit shifters and transmit outputs of the plurality of hardware binary bit shifters to a plurality of adders”, and ‘the plurality of adders of the first forward number-theoretic transform dedicated hardware unit are physically connected together in butterfly structures to the plurality of hardware binary bit shifters of the first forward number-theoretic transform dedicated hardware unit configured to calculate a number-theoretic transform of the first input vector”) in order to more accurately calculate the convolutions of integer sequences while achieving the performing gain of a discrete Fourier transform (Remarks p. 8-9).
Examiner respectfully disagrees.  The claimed invention is unlike the claims in Thales Visionix.  In Thales Visionix the claims were directed to a particular machine or manufacture that was integral to the claim beyond the abstract idea, wherein elements a first inertial sensor mounted on the tracked object, a second inertial sensor mounted on the moving reference frame, and adapted to receive signals from said first and second inertial sensors, each comprise limitations beyond the abstract idea that is integral to the claim.  Furthermore, the abstract idea is specifically applied to a particular configuration of the inertial sensors to more accurately calculate the position and orientation of a moving platform. This is unlike Applicant’s claimed invention, wherein generic elements used for computing mathematical calculations are merely claimed and connected in a manner that merely describe the corresponding mathematical function, resulting in a claim with elements that merely flow as a natural consequence of the mathematical calculation performed.  Said another way, the claim merely recites elements that perform math connected in a manner that performs the representative mathematical function.  
  Applicant’s own specification supports this determination. See figure 1 wherein the first forward number-theoretic transform dedicated hardware unit is shown as device 106, and implemented via the arrangement of figures 2A and 2B. See fig 2A, and  2B, and [0028], which merely implements the transform “by directly translating the transform equation into hardware components, wherein each multiplication by a power of r corresponds to a bit shifter (if r is a power of two) and the summation operator corresponds to an adder tree” (emphasis added) (quote from [0028], emphasis added), and as further implemented according to the mathematical calculations of [0029-0032].   
This is different than Thales Visionix which uses math to perform a function on a particular machine, an sensor on a moving platform.

Applicant further asserts under the Alice framework step 2A prong 2 that the claimed invention improves the functioning of a computer because the claimed invention results in numerical accuracy while improving the performance (consuming less power) of a computer computing convolutions of integer sequences, as in deep neural networks,  by directly multiplying each element of a convolution kernel by a corresponding element of the input activation matrix, sum the results, then shift the kernel over, and repeat (emphasis added) (Remarks p, 13-14).  Applicant cites various sections in the specification and drawings for support (Remarks p. 10-13).
Examiner respectfully disagrees.  No improvement in the claimed invention is apparent in technology beyond using and connecting generic arithmetic components of a computer in a manner that naturally flows from the mathematical calculations.  Any purported improvement is in the judicial exception, the mathematical calculations and ordering thereof, specifically by directly multiplying each element of a convolution kernel by a corresponding element of the input activation matrix, sum the results, then shift the kernel over, and repeat, as asserted by Applicant. See MPEP 2106.05.I. The ‘inventive concept cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.”  See also MPEP 2106.05(a). “The judicial exception alone cannot provide the improvement”.

Applicant further asserts under the Alice framework step 2B that the claimed invention, as claimed is a combination of elements physically connected to perform a function that is not merely generic when considered as a whole (Remarks p. 15 bottom). 
Applicant supports this assertion that the claims do not merely recite generic components but rather a particular configuration, i.e., adders connected in butterfly structures to the plurality of hardware binary bit shifters (Remarks p. 15).
Examiner respectfully disagrees.  As stated above, the particular configuration including the butterfly structures merely implement the mathematical calculations in the representative hardware components. See fig 2A, and  2B, and [0028], which merely implements the transform “by directly translating the transform equation into hardware components, wherein each multiplication by a power of r corresponds to a bit shifter (if r is a power of two) and the summation operator corresponds to an adder tree”.  See also  FFT, UC Davis Electrical Engineering, slide notes, 2018, retrieved from   chrome-extension://efaidnbmnnnibpcajpcglclefindmkaj/https://www.ece.ucdavis.edu/~bbaas/281/notes/Handout.fft2.pdf, (hereinafter “FFT”) which depict the equations associated with the butterfly structure comprising connections, additions and subtractions assigned to the mathematical calculations, p. 1.
Applicant further supports this assertion stating the claimed elements as configured pay a significant part in the calculation of the convolution by ensuring numerical accuracy which still achieving performance gain of the discrete fourier transform (remarks p. 5 bottom-16 top).  
Examiner respectfully disagrees.  As stated above, any purported improvement flows as a direct consequence of the mathematical calculations, not technology.
Applicant further asserts that to infringe the claim a system that includes a plurality of adders of a first forward number-theroretic transform dedicated hardware unit being physically connected together in butterfly structures to a plurality of hardware binary bit shifters of the first forward number-theoretic transform dedicated hardware unit.  
Examiner respectfully disagrees.  Because the claimed elements flow directly from the mathematical concepts and calculations, the claim in effect would provide protection for generically implemented math.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11-18, and 20-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claim 1,  under the Alice framework Step 1, the claim recites a machine. 
Under the Alice framework Step 2A prong 1, claim 1 recites an abstract idea in the grouping of Mathematical Concepts.  The claim recites mathematical calculations to calculate a number-theoretic transform of a first input vector, wherein a root of unity of the number-theoretic transform (NTT) performed is a power of two, and performing a multiplication by the power of two for the calculation of the number-theoretic transform. See specification [0012], which describes the NTT in terms of an equation.
Under the Alice framework Step 2A prong 2 analysis, claim 1 recites the following additional elements: a plurality of hardware binary bit shifters of a first forward number-theoretic transform dedicated hardware unit; data routing paths configured to transmit values of a first input vector to corresponding bit shifters of the plurality of hardware binary bit shifters and transmit outputs of the plurality of hardware binary bit shifters to a plurality of adders and; the plurality of adders of the first forward number-theoretic transform dedicated hardware unit are physically connected together in butterfly structures to the plurality of binary bit shifters of the first forward number-theroretic transform dedicated hardware unit. However, these elements are recited at a high-level of generality.  For instance the claims fail to include limitations that detail the structure of the claimed circuit component(s), or how they function beyond merely arranging the structures that perform math, wherein the structures including arranging the plurality of adders in butterfly structures flow as a natural consequence of the math. See figure 1 wherein the first forward number-theoretic transform dedicated hardware unit is shown as device 106, and implemented via the arrangement of figures 2A and 2B. See fig 2A, and  2B, and [0028], which merely implements the transform “by directly translating the transform equation into hardware components, wherein each multiplication by a power of r corresponds to a bit shifter (if r is a power of two) and the summation operator corresponds to an adder tree” (quote from [0028], emphasis added), and as further implemented according to the mathematical calculations of [0029-0032].    See also FFT, p. 1.
Accordingly, the elements discussed above fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computing circuits in a manner that flows as a natural consequence of the math.  Furthermore, the reference to routing paths configured to transmit each value of the first input to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to the plurality of adders merely amount to steps that are necessary data input operations, i.e. input signal, which could be attached to any mathematical calculation(s), and thus amounts to mere data gathering, an insignificant extra solution activity.  See MPEP 2106.05(g).  
Moreover, under the Alice Framework Step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The innovative concept is in the mathematical process of breaking a multiplication and addition operation into smaller portions, high and low to perform the math such that smaller bit width multipliers can be used.  This innovative concept drives the selection of generic arithmetic circuits in a manner such that the combination of generic circuits flows as a natural consequence of the math. 
 Furthermore, the reference to routing paths configured to transmit each value of the first input to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to the plurality of adders merely amount to steps that are necessary data input operations, i.e. input signal, which could be attached to any mathematical calculation(s), and comprise well understood, routine and conventional activity.  See MPEP 2106.05.d.II.i. (receiving or transmitting data over a network). 
For these reasons claim 1 does not amount to significantly more than the abstract idea.

Claims 2-6, and 11-18 are rejected for at least the reasons provided with respect to claim 1.
Regarding claims 11, and 13-17, these claims merely recite further mathematical calculations, or mathematical relationships comprising adding (claim 11), circular convolution (claim 13), linear convolution (claim 14), inserting a plurality of consecutive zeroes at a specified location (claim 15), congruence with respect to a modulo (claim 16), and specifying the modulus is a prime number (claim 17).  Claims 11, and 13-17 contain no further additional elements beyond claim 1 recitation that would require consideration under Step 2A prong 2 or step 2B.
Regarding claim 2-6, 12, and 18 the claim 1 analysis applies equally to claim 2-6, 12, and 18.  The second forward number theoretic transform dedicated hardware unit has been interpreted under 35 USC 112(f) to comprise the structure of figures 2A, and 2B.  The first modulo hardware unit and the second modulo hardware unit has been interpreted under 35 USC 112(f) to comprise specialized logic or adders using basic digital logic gates implemented in a manner described at [0023-0024].  The multiplication hardware unit has been interpreted under 35 USC 112(f) to comprise structure of N-x-bit multipliers where x is the number of bits in the input integers implemented using various known implementations of multipliers as described in [0025].  The inverse number-theoretic transform dedicated hardware unit has been interpreted under 35 USC 112(f) to comprise a plurality of binary bit shifters, a plurality of adders, a plurality of multipliers, data routing paths and at least one data register may be included as disclosed in figure 2B and [0026],[0035-0043].  See Office Action dated 03/29/21.  
The claim 1 analysis, which addresses the structure of fig 2A, and 2B flowing directly from the NTT mathematical calculations, applies equally with respect to the additional element structure as in claims 2-6, 12, and 18  For this reason, claims 2-6, 12, and 18 under Step 2A prong 2, does not integrate into a practical application.  With respect to prong 2B, the claim when considered as whole does not amount to significantly more than the abstract idea.  The claims merely further implement the transform of the equation in [0028-0032] by directly translating the transform equation into hardware components.

Regarding claim 20,  under the Alice framework Step 1, the claim recites a machine. 
Under the Alice framework Step 2A prong 1, claim 20 recites an abstract idea in the grouping of Mathematical Concepts.  The claim recites mathematical calculations to calculate first and second number-theoretic transforms of first and second input vectors, wherein a root of unity of the number-theoretic transforms (NTT) performed is a power of two, and performing a multiplication by the power of two for the calculation of the number-theoretic transform. See specification [0012], which describes the NTT in terms of an equation.
Under the Alice framework Step 2A prong 2 analysis, claim 20 recites the following additional elements: a plurality of hardware binary bit shifters of a first forward number-theoretic transform dedicated hardware unit; data routing paths configured to transmit values of a first input vector to corresponding bit shifters of the plurality of hardware binary bit shifters and transmit outputs of the plurality of hardware binary bit shifters to a plurality of adders and; the plurality of adders of the first forward number-theoretic transform dedicated hardware unit are physically connected together in butterfly structures to the plurality of hardware binary bit shifters of the first forward number-theoretic transform dedicated hardware unit; a second forward number-theoretic dedicated hardware unit, a second plurality of binary bit shifters and a second plurality of adders, a second set of data routing paths. However, these elements are recited at a light-level of generality. For instance the claims fail to include limitations that detail the structure of the claimed circuit component(s), or how they function beyond merely arranging the structures that perform math, wherein the structures including arranging the plurality of adders in butterfly structures flow as a natural consequence of the math. See figure 1 wherein the first forward number-theoretic transform dedicated hardware unit and second forward number-theoretic transform dedicated hardware unit are shown as device 106 and 108 respectively, and both implemented via the arrangement of figures 2A and 2B.   See also fig 2A, and  2B, and [0028], which merely implements the transform “by directly translating the transform equation into hardware components, wherein each multiplication by a power of r corresponds to a bit shifter (if r is a power of two) and the summation operator corresponds to an adder tree” (quote from [0028], emphasis added), and as further implemented according to the mathematical calculations of [0029-0032].    
Accordingly, the elements discussed above fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computing circuits in a manner that flows as a natural consequence of the math.  Furthermore, the reference to routing paths configured to transmit each value of the first input to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to the plurality of adders merely amount to steps that are necessary data input operations, i.e. input signal, which could be attached to any mathematical calculation(s), and thus amounts to mere data gathering, an insignificant extra solution activity.  See MPEP 2106.05(g).  
Moreover, under the Alice Framework Step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The innovative concept is in the mathematical process of breaking a multiplication and addition operation into smaller portions, high and low to perform the math such that smaller bit width multipliers can be used.  This innovative concept drives the selection of generic arithmetic circuits in a manner such that the combination of generic circuits flows as a natural consequence of the math.   
Furthermore, the reference to routing paths configured to transmit each value of the first input to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to the plurality of adders merely amount to steps that are necessary data input operations, i.e. input signal, which could be attached to any mathematical calculation(s), and comprise well understood, routine and conventional activity.  See MPEP 2106.05.d.II.i. (receiving or transmitting data over a network). 
For these reasons claim 20 does not amount to significantly more than the abstract idea.

Regarding claim 21,  under the Alice framework Step 1, the claim recites a machine. 
Under the Alice framework Step 2A prong 1, claim 21 recites an abstract idea in the grouping of Mathematical Concepts.  The claim recites mathematical calculations to calculate a number-theoretic transform of an input vector, wherein a root of unity of the number-theoretic transform (NTT) performed is a power of two, and performing a multiplication by the power of two for the calculation of the number-theoretic transform. See specification [0012], which describes the NTT in terms of an equation.
Under the Alice framework Step 2A prong 2 analysis, claim 21 recites the following additional elements: a plurality of hardware binary bit shifters of a first forward number-theoretic transform dedicated hardware unit; data routing paths configured to transmit values of a first input vector to corresponding bit shifters of the plurality of hardware binary bit shifters and transmit outputs of the plurality of hardware binary bit shifters to a plurality of adders and; the plurality of adders of the first forward number-theoretic transform dedicated hardware unit are physically connected together in butterfly structures to the plurality of hardware binary bit shifters of the first forward number-theoretic transform dedicated hardware unit; and wherein the hardware binary bit shifters are configured to left shift bits based at least in part on indices associated with the first input vector, indices associated with the number-theoretic transform of the first input vector, and the root of unity of the number-theoretic transform.. However, these elements are recited at a high-level of generality, For instance the claims fail to include limitations that detail the structure of the claimed circuit component(s), or how they function beyond merely arranging the structures that perform math, wherein the structures including arranging the plurality of adders in butterfly structures flow as a natural consequence of the math. See figure 1 wherein the first forward number-theoretic transform dedicated hardware unit is shown as device 106, and both implemented via the arrangement of figures 2A and 2B.   See also fig 2A, and  2B, and [0028], which merely implements the transform “by directly translating the transform equation into hardware components, wherein each multiplication by a power of r corresponds to a bit shifter (if r is a power of two) and the summation operator corresponds to an adder tree” (quote from [0028], emphasis added), and as further implemented according to the mathematical calculations of [0029-0032].    See also FFT, p. 1.
Accordingly, the elements discussed above fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computing circuits in a manner that flows as a natural consequence of the math.  Furthermore, the reference to routing paths configured to transmit each value of the first input to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to the plurality of adders merely amount to steps that are necessary data input operations, i.e. input signal, which could be attached to any mathematical calculation(s), and thus amounts to mere data gathering, and insignificant extra solution activity.  See MPEP 2106.05(g).  
Moreover, under the Alice Framework Step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The innovative concept is in the mathematical process of breaking a multiplication and addition operation into smaller portions, high and low to perform the math such that smaller bit width multipliers can be used.  This innovative concept drives the selection of generic arithmetic circuits in a manner such that the combination of generic circuits flows as a natural consequence of the math. 
Furthermore, the reference to routing paths configured to transmit each value of the first input to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to the plurality of adders merely amount to steps that are necessary data input operations, i.e. input signal, which could be attached to any mathematical calculation(s), and comprise well understood, routine and conventional activity.  See MPEP 2106.05.d.II.i. (receiving or transmitting data over a network). 
  For these reasons claim 20 does not amount to significantly more than the abstract idea.

Claims 22-25 are rejected for at least the reasons provided with respect to claim 21.  Claims 22-25 merely recite further mathematical calculations, or mathematical relationships comprising circular convolution (claim 22), linear convolution (claim 23), inserting a plurality of consecutive zeroes at a specified location (claim 24), and specifying the modulus is a prime number (claim 25).  Claims 22-25 contain no further additional elements beyond claim 1 recitation that would require consideration under Step 2A prong 2 or step 2B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


             /EMILY E LAROCQUE/             Primary Examiner, Art Unit 2182